*4The court decided that the plaintiff was entitled to recover, in an opinion <per curiam, as follows:
The facts in this case are not in dispute. Plaintiff’s mother was in fact dependent upon him for her chief support during the period of this claim. Plaintiff is entitled to recover. The judgment is suspended pending the receipt of a report from the General Accounting Office showing the amount due under the special findings of fact and the opinion in this case. Mumma v. United States, 99 C. Cls. 261; DuBois v. United States, 99 C. Cls. 268; and Johnson v. United States, 99 C. Cls. 553. It is so ordered.
In accordance with the above opinion, and upon a report from the General Accounting Office showing the amount due thereunder, and upon motion for judgment by plaintiff, judgment was entered for the plaintiff in the sum of $1,039.81, June 5, 1944.